Corrected DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action replaces the prior action mailed 08/03/2022, the prior action included a typo in the rejection over Cascone in view of Davignon listing the rejected claims as “41, 43-46, 54-59, and 61-64” rather than the correct list of “41, 43-46, 51-59, and 61-64“.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48-59 and 61-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “whitish” and “greenish” in claims 48 are terms which render the claims indefinite. The terms “whitish" and "greenish” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The terms white and green cover an indefinite range of colors, and the suffix of “ish” is further indefinite and makes it unclear as to what would or would not be claimed.
The term “pale” in claims 50, 53, 56, and 59 is a relative term which renders the claim indefinite. The term “pale” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “yellow” in claims 48-59 and 61-62 is a term which render the claims indefinite. The term “yellow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term yellow covers an indefinite range of colors, and makes it unclear as to what would or would not be claimed.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 51, 54, and 57 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for not being dependent upon a claim previously set forth. The claims are dependent upon a claim following the dependent claim which is improper. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 41-42 and 47-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (JP-03130334-A), hereinafter Miyamoto, in view of Davignon et al. (US-1731210-A), hereinafter Davignon.
	Regarding Claims 41-42 and 47-50, Miyamoto teaches a composition including the elements shown in Table 1.
Table 1
Element
Claim
Range
Miyamoto
Citation
Relationship
Au
41
42, 48, 49, 50
47
75-99.5
75-75.5
75-97
50-83.5
P. 1 L. 17-19
Overlapping
Encompassing
Overlapping
Zr
41-42, 47-50
0.01-1.5
0.05-1
P. 1 L. 16-18
Within
Mg
41-42, 47-50
0.01-1.5



Ti
41-42, 47-50
0.01-1.5
0.05-1
P. 1 L. 16-18
Within
Cu
41-42, 47-50
0-24.98
1-10
P. 1 L. 16
Within
Zn
41-42, 47-50
0-24.98
5-10
P. 1 L. 16-17
Within
Ag
41-42, 47-50
0-24.98
1-10
P. 1 L. 16
Within


	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Regarding the Au content according to claims 42 and 48-50, Miyamoto further teaches the gold content of the alloy affecting color (P. 1 L. 2-5) as well as corrosion resistance (P. 1 L. 23-29) and therefore a person having ordinary skill in the art may through routine experimentation to optimize the color and corrosion resistance, come to the claimed 75-75.5% gold content.
	Miyamoto does not explicitly disclose a Mg content of the gold alloy.
	Davignon teaches a gold alloy (title) and teaches that by utilizing a pre-alloy of magnesium, zinc, and silver (P. 2 L. 52-64) to obtain a final gold alloy of up to 3% magnesium (P. 2 L. 127-130) beneficially reduces specific gravity while maintaining malleability and ductility (P. 3 L. 4-14), which overlaps the claimed 0.01-1.5% magnesium.
	It would be obvious to a person having ordinary skill in the art to apply the final magnesium content according to Davignon to the alloy according to Miyamoto in order to beneficially obtain a reduced specific gravity while maintaining malleability and ductility as discussed above.
	The claimed lower specific gravity, higher springiness, and higher wear resistance than a ternary gold alloy consisting of gold, copper, and silver wherein the gold alloy composition and the ternary gold alloy contain an identical gold content, as well as the claimed values of specific gravity and Vickers hardness would flow naturally from the alloy according to Miyamoto as modified by Davignon since the claimed specific gravity, springiness, wear resistance, and hardness are a result of the composition according to at least instant specification P. 3 Par. 7, P. 3 Par. 9, P. 4 Par. 1, P. 6 Par. 4-6, P. 7 Par. 5 – P. 8 Par. 2, P. 8 Par. 6 – P. 9 Par. 2, P. 9 Par. 5 9 – P. 10 Par. 1, P. 10 Par. 5 – P. 11 Par. 1, P. 11 Par. 5-7, P. 14 Par. 2 and by the instant specification laying out compositions which result in these properties, but not specifying any required processing to obtain these properties.


Claim(s) 41, 43-46, 51-59, and 61-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cascone et al. (US-20070113707-A1), hereinafter Cascone, in view of Davignon et al. (US-1731210-A), hereinafter Davignon.
Regarding Claims 41, 43-46, 51-59, and 61-64, Cascone teaches a gold alloy containing the elements shown in Table 2.
Table 2
Element
Claim
Range
Cascone
Citation
Relationship
Au
41
44, 54-56
45, 57-59
46, 61, 62, 64
43, 51-54
63
75-99.5
91.6-92
95.8-97
97-99.5
87.5-88
87.5-97
78-97.75
[0019]
Within
EncompassingEncompassingOverlapping
EncompassingEncompassing
Zr
41, 43-46
51-54, 55, 57, 58
61, 63, 64
0.01-1.5
1-5
[0019]
Overlapping
Mg
41, 43-46, 51-53, 55, 56, 58, 59, 61-64
0.01-1.5



Ti
41, 43-46, 
51-54, 56, 57, 59, 62-64
0.01-1.5
1-5
[0019]
Overlapping
Cu
41, 64
43, 51-53
44
54-56
45
57-59
51-54, 63
0-24.98
0-12.47
0-8.37
0-8.38
0-4.17
0-4.18
0-12.48



Zn
41, 64
43, 51-53
44
54-56
45
57-59
51-54, 63
0-24.98
0-12.47
0-8.37
0-8.38
0-4.17
0-4.18
0-12.48



Ag
41, 64
43, 51-53
44
54-56
45
57-59
51-54, 63
0-24.98
0-12.47
0-8.37
0-8.38
0-4.17
0-4.18
0-12.48





In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Regarding the Au content, Cascone further teaches the gold content of the alloy affecting hardness and strength ([0022]) and therefore a person having ordinary skill in the art may through routine experimentation to optimize hardness and strength, come to the various claimed ranges of gold content shown in Table 2.
Cascone does not teach a Cu or Zn content which is within the claimed ranges.
Cascone does not explicitly disclose a Mg or Ag content of the gold alloy.
	Davignon teaches a gold alloy (title) and teaches that by utilizing a pre-alloy of magnesium, zinc, and silver (P. 2 L. 52-64) to obtain a final gold alloy of up to 3% magnesium (P. 2 L. 127-130) beneficially reduces specific gravity while maintaining malleability and ductility (P. 3 L. 4-14), which overlaps the claimed 0.01-1.5% magnesium and which overlaps the claimed silver contents as shown in Table 2.
	It would be obvious to a person having ordinary skill in the art to apply the final magnesium content according to Davignon to the alloy according to Cascone in order to beneficially obtain a reduced specific gravity while maintaining malleability and ductility as discussed above.
The claimed lower specific gravity, higher springiness, and higher wear resistance than a ternary gold alloy consisting of gold, copper, and silver wherein the gold alloy composition and the ternary gold alloy contain an identical gold content, as well as the claimed values of specific gravity and Vickers hardness would flow naturally from the alloy according to Miyamoto as modified by Davignon since the claimed specific gravity, springiness, wear resistance, and hardness are a result of the composition according to at least instant specification P. 3 Par. 7, P. 3 Par. 9, P. 4 Par. 1, P. 6 Par. 4-6, P. 7 Par. 5 – P. 8 Par. 2, P. 8 Par. 6 – P. 9 Par. 2, P. 9 Par. 5 9 – P. 10 Par. 1, P. 10 Par. 5 – P. 11 Par. 1, P. 11 Par. 5-7, P. 14 Par. 2 and by the instant specification laying out compositions which result in these properties, but not specifying any required processing to obtain these properties.


Response to Arguments
Applicant’s arguments, see P. 13, filed 07/30/2021, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments, see P. 13, filed 07/30/2021, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant’s arguments with respect to claim(s) 41-59 and 61-62 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734